Case 1:19-cv-05907-PKC-CLP Document 151 Filed 05/03/21 Page 1 of 1 PageID #: 1677




                           COUNSELORS & ATTORNEYS AT LAW
      Queens Office
      39-15 Main Street, Suite 502                                                 ** Yimin Chen
      Flushing, New York 11354                                                mindy@ymclaw.com
      Tel: (718)886-1858/4858                                                           *Feng Xia
      Fax: (800) 490-0564                                                       erin@ymclaw.com
                                                                                      Beini Zhang
      Brooklyn Office                                                          betty@ymclaw.com
      6402 8th Ave., Suite 604                                                      *Binyue Xiao
      Brooklyn, NY 11220                                                    brianna@ymclaw.com
      Tel: (347) 899-4777
      Fax: (800) 490-0564                                                **Admitted in NY and NJ
      www.ymclaw.com                                                             *Admitted in NY
      Please direct all correspondence to our Queens Office

  VIA ECF FILING                                                               May 03, 2021

  Hon. Cheryl L. Pollak
  United States Magistrate Judge
  United States District Court – E.D.N.Y.
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re: He v. China New Star Restaurant, Inc, et al., 19-CV-05907 (PKC) (CLP)

  Dear Your Honor:

          This office represents Defendants Wai Leung Chan, Wai Shun Chan and Wai Wen Chan
  (the original individual defendants) in the above-referenced case. We submit this letter in
  response to Plaintiff’s letter regarding our settlement conference.

         We have no idea what Mr. Winston wrote in his letter to you. However, what we do
  agree on (from what we do see from his email), is that this is a situation that could benefit from
  your involvement.

         We thank Your Honor for your time and kind consideration of these matters.


                                                                       Respectfully submitted.


                                                                       /s/ Edward Miller _____
                                                                       Edward W. Miller, Esq.


  Cc: Via ECF
      All counsel of record
